 


117 HR 3283 EH: To repeal the joint resolution entitled “A joint resolution to promote peace and stability in the Middle East”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 3283 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To repeal the joint resolution entitled A joint resolution to promote peace and stability in the Middle East. 
 
 
1.Repeal of joint resolution to promote peace and stability in the Middle EastEffective on the date that is 90 days after the date of the enactment of this Act, the joint resolution entitled A joint resolution to promote peace and stability in the Middle East (Public Law 85–7; 22 U.S.C. 1961 et seq.) is hereby repealed.   Passed the House of Representatives June 29, 2021.Cheryl L. Johnson,Clerk.  